The words and also continue the clause, and (162) the words for life refer to all that precedes. She had an interest for life in the negro as in the lands, and there remained a reversion which vested in the executors; and although the next of kin may be entitled to it, yet the executors must distribute it, and must recover in the first instance, in order to that distribution.
Judgment accordingly.
NOTE. — Upon the both points, see Black v. Ray, 18 N.C. 334, and upon the second, see James v. Masters, 7 N.C. 110.
Cited: Black v. Ray, 18 N.C. 334; Williams v. McComb, 38 N.C. 453;McKinley v. Scott, 49 N.C. 198.